Citation Nr: 0316157	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  02-18 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent.


REPRESENTATION

Appellant represented by:  To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1968 
to June 1969.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The provisions of 
these regulations apply to the remanded claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The veteran was 
afforded notice of the VCAA and associated rights afforded 
for development of his claim by a September 2002 statement of 
the case.  He was then also informed of the applicable rating 
criteria for his diabetes mellitus.  

There is also the necessity to notify the veteran of what 
evidence would be secured by VA and what evidence would be 
secured by him.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should afford the veteran such additional 
notice as is warranted based on evidence to be developed and 
evidence required to substantiate his claim.  

The Board notes that service connection and a separate 
disability rating have been granted for erectile dysfunction 
as secondary to his diabetes mellitus.  Hence his diabetes 
mellitus is not itself compensable on that basis.  38 C.F.R. 
§ 4.14 (2002).  

At a formal hearing before the Board in Washington, D.C. in 
March 2003, the veteran testified that he had not been 
hospitalized within the last year for his diabetes, but was 
receiving ongoing VA treatment, with no diabetes treatment 
from other sources.  Records of current treatment for the 
veteran's diabetes mellitus have not been obtained and 
associated with the evidence of record.  

Also at the hearing, the veteran testified that he was having 
difficulties with vision which he attributed to his diabetes, 
though he admitted that no physician had informed him of such 
a causal connection.  An ophthalmology evaluation is 
necessary to ascertain whether the veteran has diabetic 
retinopathy.  The veteran also contended that his diabetes 
mellitus had increased in severity since his last 
examination, with resulting impairment in his general 
functioning, particularly increased fatigue.  Hence, an 
endocrinology examination is necessary to re-evaluated his 
service-connected diabetes mellitus, notwithstanding the 
recent examination in March 2002.  

The Board notes that in a November 2002 telephone 
conversation with VA, the veteran indicated that his Power of 
Attorney (POA) was with Disabled American Veterans.  However, 
when informed that in fact his current POA, by a signed VA 
Form 21-22, was with the New York State Division of Veterans 
Affairs (NYSDVA) and that a new Form 21-22 would have to be 
submitted to change that appointment, the veteran then 
instructed that that his current POA appointment should be 
maintained.  However, the veteran no longer resides in the 
State of New York, but rather in South Carolina.  
Additionally, a VA Form 646 submitted on the veteran's behalf 
in November 2002 indicated "MD/SC Division of Veterans 
Affairs" as the veteran's representative.  The veteran was 
unrepresented at his hearing before the Board in March 2003.  
Clarification should be sought from the veteran regarding his 
choice of authorized representative.  

Accordingly, the case should be remanded for the following:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA and the new 
regulations is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are satisfied.  The veteran must also be 
afforded notice of evidence that has 
been obtained by VA and that which he 
needed to obtain in furtherance of his 
claim, pursuant to development 
requirements as delineated in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The veteran must be contacted to 
determine whether the veteran desires to 
change his POA, as discussed above.  The 
veteran should be provided with a VA 
Form 21-22, and informed of his right to 
appoint a representative of his 
choosing, or to choose no representative 
at all.  He should be advised in this 
regard that he may only have one 
recognized representative for his claim 
on appeal, and that any new appointment 
will cancel all prior appointments.  All 
contacts and replies should be 
documented in the claims folder, 
together with any POA submitted.  

3.  The veteran should be asked to 
provide the names of all VA medical 
facilities where he has received 
treatment for his diabetes mellitus 
since March 2001.  All records of 
treatment of the veteran at these 
facilities should then be obtained and 
associated with the claims folder, if 
not already of record. 

4.  Thereafter, the RO should schedule 
the veteran for a VA endocrinology 
examination, to determine the nature and 
extent of his service-connected diabetes 
mellitus.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review prior to the 
examination.  All necessary tests and 
studies should be performed.  The 
veteran's diet and exercise patterns, as 
well as his exercise tolerance, should 
be evaluated.  The examiner must also 
address the following:   
 
?	How are the veteran's diet, 
exercise, and other activities 
restricted by diabetes 
mellitus?  Are strenuous 
occupations or activities to 
be avoided due to the 
veteran's diabetes mellitus?  
?	Does the veteran experience 
progressive loss of weight or 
strength due to diabetes 
mellitus?
?	How many hospitalizations in 
the past year has the veteran 
required for his diabetes 
mellitus?  How many visits to 
a diabetic care provider has 
he required in the past month?  
The veteran's medical records 
should be checked for this 
information.
?	Does the veteran have episodes 
of ketoacidosis or 
hypoglycemic reactions, and if 
so with what frequency?  
?	What mechanisms (restricted 
diet and/or restricted 
activity and/or medication 
and/or insulin) are necessary 
to control the veteran's 
diabetes mellitus?  Please 
specify the veteran's current 
restrictions/medications/insul
in regime and assess its 
effectiveness in controlling 
the veteran's diabetes 
mellitus.  
?	If the veteran's diabetes 
mellitus is not well 
controlled, what are the 
reasons for this?
 
5.  Also, after completion of 
Instructions 1 through 3, the RO should 
schedule the veteran for a VA 
ophthalmology examination, to ascertain 
whether the veteran has diabetic 
retinopathy, and if so the severity of 
that disorder.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests and studies should be performed.  

6.  After completion of all of the 
above, and after any other appropriate 
development, the RO should readjudicate 
the appealed claim.  Staged ratings 
should also be considered, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the determination remains to 
any extent adverse to the veteran, a 
supplemental statement of the case 
should be provided to the veteran and 
any designated representative.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


